Roberts, J.
The general rule is, that an inhabitant of the state, must be sued in the county of his residence. The tenth exception to this rule, is “ in cases for foreclosure of mortgages, in which cases, suit may be instituted in the courts where the mortgaged property, or any part therof, may be.” This does not include, the case of a suit to enforce the vendor’s lien. They are two very distinct species of liens upon property; and although the reason for making the vendor’s lien an exception, might seem to be as good as for a mortgage, it does not follow that the statute, by including one species of lien, also included the other. We think, therefore, the court erred in sustaining the exception to the plea of privilege, filed in this case. (O. & W. Dig. 111, Art. 401.) Judgment reversed and cause remanded.
Reversed and remanded.